SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1306
CA 16-00038
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF THE ESTATE OF SHIRLEY A.
KEHOE, DECEASED.
-------------------------------------------                      ORDER
JEFFREY KEHOE, PETITIONER-RESPONDENT;

ROBERT L. EDICK, JR., BRITTNEY L. EDICK AND
AMBER M. EDICK, OBJECTANTS-APPELLANTS.


BALDWIN & SUTPHEN, LLP, SYRACUSE (ROBERT F. BALDWIN, JR., OF COUNSEL),
FOR OBJECTANTS-APPELLANTS.

CONBOY, MCKAY, BACHMAN & KENDALL, LLP, WATERTOWN (STEPHEN W. GEBO OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from a decree of the Surrogate’s Court, Jefferson County
(Peter A. Schwerzmann, S.), entered October 5, 2015. The decree
dismissed the objections to probate and admitted the last will and
testament of Shirley A. Kehoe to probate.

     It is hereby ORDERED that the decree so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court